[Cite as Christy v. Haselberger, 2017-Ohio-4360.]



                            STATE OF OHIO, BELMONT COUNTY
                                  IN THE COURT OF APPEALS
                                        SEVENTH DISTRICT

GREGORY J. CHRISTY, ET AL.,                         )
                                                    )
        PLAINTIFFS-APPELLANTS/                      )
        CROSS-APPELLEES,                            )            CASE NO. 14 MO 0013
                                                    )
V.                                                  )                    OPINION
                                                    )
KATHERINE HASELBERGER, ET AL.,                      )
                                                    )
        DEFENDANTS-APPELLEES/                       )
        CROSS-APPELLANTS.                           )

CHARACTER OF PROCEEDINGS:                           Civil Appeal from Court of Common
                                                    Pleas of Monroe County, Ohio
                                                    Case No. 2013-085

JUDGMENT:                                           Affirmed

APPEARANCES:
For Plaintiffs-Appellants                           Attorney James Huggins
                                                    Attorney Kristopher Justice
                                                    Attorney Daniel Corcoran
                                                    424 Second Street
                                                    Marietta, Ohio 45750

For Defendants-Appellees                            Attorney Charles Bean
                                                    P.O. Box 96
                                                    St. Clairsville, Ohio 43950

JUDGES:

Hon. Gene Donofrio
Hon. Cheryl L. Waite
Hon. Mary DeGenaro


                                                    Dated: June 16, 2017
[Cite as Christy v. Haselberger, 2017-Ohio-4360.]
DONOFRIO, J.

        {¶1}     Plaintiffs-appellants/cross-appellees, Gregory and Carol Christy, appeal
from a Monroe County Common Pleas Court judgment granting summary judgment
in favor of defendants-appellees/cross-appellants, Katherine Haselberger, Charlotte
McCoy, and John Christman (the Haselberger defendants), and determining that the
Haselberger defendants are the owners of oil and gas rights underlying certain
property in Monroe County.
        {¶2}     On April 22, 1946, Nova and Dollie Christman conveyed a certain tract
of property located in Summit Township, Monroe County to John Heft (the Property).
The Reservation Deed reflected this transaction and provided:

        But expressly excepting and reserving from the above conveyance all
        the oil, gas and their constituents, and also mineral rights, together with
        the exclusive right to mine, drill or operate for the same, including the
        complete and absolute leasing rights with the right to enter on said
        premises at any time for the purpose of developing, removing and
        mining oil, gas and their constituents, and also minerals. However,
        reasonable damages caused by drilling or moving equipment on or off
        said premises above described shall be paid to the owner or owners of
        the premises above described. (The oil and mining rights stipulated in
        this paragraph being reserved by former grantors.)

        {¶3}     The Christies have owned the Property since August 11, 1994. Prior to
the Christies’ ownership, the Property was owned by Carol Christy’s parents.
        {¶4}     In 1989, Nova and Dollie Christman leased the oil and gas rights for all
formations down to 4,000 feet (the shallow rights) and reserved the rights to all
formations below that depth (the deep rights). This was pursuant to the Christman-
Gadd Lease.
        {¶5}     The Haselberger defendants are the heirs of Nova and Dollie
Christman.
        {¶6}     On January 24, 2013, the Christies recorded an affidavit of
abandonment regarding the oil and gas interest underlying the Property and stating
                                                                               -2-


that they, as the surface owners, were now the owners of the oil and gas interest.
        {¶7}    On March 6, 2013, the Christies filed a complaint to quiet title and for
declaratory judgment that, pursuant to the 1989 Ohio Dormant Mineral Act (ODMA),
they are the rightful owners of the deep rights in the oil and gas interest underlying
the Property. The Haselberger defendants filed an answer and counterclaim seeking
to quiet title in their favor.
        {¶8}    The parties next filed competing motions for summary judgment.
        {¶9}    The Christies argued that pursuant to the 1989 ODMA, the oil and gas
interest at issue was deemed abandoned and vested in them as the surface owners.
They limited their motion to the oil and gas rights from 4,000 feet below the surface to
the center of the earth (deep rights). They asserted no savings events occurred
under the statute during the applicable 20-year lookback period that would have
prevented the automatic vesting.
        {¶10} The Haselberger defendants argued that there were 18 different title
transactions that constituted savings events, which precluded the oil and gas rights
from automatically vesting with the surface owners. They further argued that the
2006 ODMA, not the 1989 ODMA, applied to this case. Nonetheless, they argued
that they would prevail under either version of the ODMA.
        {¶11} In ruling on the summary judgment motions, the trial court applied the
1989 ODMA. It stated that the 1989 ODMA was self-executing and a mineral interest
is deemed abandoned and vested in the surface owner if no statutory savings events
have occurred within the statutory 20-year lookback period. The trial court found that
only one of the 18 alleged title transactions raised by the Haselberger defendants
was a savings event within the meaning of the 1989 ODMA. The court found that the
“1989 Christman-Gadd Lease” was a title transaction and, thereby a savings event
under the 1989 ODMA, which preserved the Haselberger defendants’ oil and gas
interest underlying the Property. Therefore, the trial court granted the Haselberger
defendants’ motion for summary judgment.
        {¶12} The Christies filed a timely notice of appeal on September 5, 2014. The
Haselberger defendants then filed a timely notice of cross-appeal.
                                                                                -3-


       {¶13} This court held the appeal in abeyance pending the Ohio Supreme
Court’s decisions in several oil and gas cases. This case is now ready for review.
       {¶14} The Christies raise a single assignment of error.        The Haselberger
defendants raise five assignments of error.
       {¶15} The Christies’ assignment of error states:

              THE TRIAL COURT ERRED IN GRANTING DEFENDANTS-
       APPELLEES’ MOTION FOR SUMMARY JUDGMENT AND DENYING
       PLAINTIFFS-APPELLANTS’ MOTION FOR SUMMARY JUDGMENT.

       {¶16} An appellate court reviews the granting of summary judgment de novo.
Comer v. Risko, 106 Ohio St.3d 185, 2005-Ohio-4559, 833 N.E.2d 712, ¶ 8. Thus,
we shall apply the same test as the trial court in determining whether summary
judgment was proper.
       {¶17} A court may grant summary judgment only when (1) no genuine issue
of material fact exists; (2) the moving party is entitled to judgment as a matter of law;
and (3) the evidence can only produce a finding that is contrary to the non-moving
party. Mercer v. Halmbacher, 9th Dist., 2015-Ohio-4167, 44, 44 N.E.3d 1011 N.E.3d
1011, ¶ 8; Civ.R. 56(C). The initial burden is on the party moving for summary
judgment to demonstrate the absence of a genuine issue of material fact as to the
essential elements of the case with evidence of the type listed in Civ.R. 56(C).
Dresher v. Burt, 75 Ohio St.3d 280, 292, 662 N.E.2d 264 (1996). If the moving party
meets its burden, the burden shifts to the non-moving party to set forth specific facts
to show that there is a genuine issue of material fact. Id.; Civ.R. 56(E). “Trial courts
should award summary judgment with caution, being careful to resolve doubts and
construe evidence in favor of the nonmoving party.” Welco Industries, Inc. v. Applied
Cos., 67 Ohio St.3d 344, 346, 617 N.E.2d 1129 (1993).
       {¶18} The Christies argue that under the 1989 ODMA, the deep oil and gas
rights underlying the Property were deemed abandoned and vested with them as the
surface owners and no savings event occurred to preclude the automatic vesting.
       {¶19} Recently, in Corban v. Chesapeake Expl., L.L.C., __ Ohio St.3d __,
                                                                                   -4-


2016-Ohio-5796, __ N.E.3d __, ¶ 26-28, the Ohio Supreme Court held that the 1989
ODMA was not self-executing and did not automatically transfer a mineral rights
interest from the mineral rights holder to the surface owner by operation of law.
Instead, a surface owner seeking to merge those rights with the surface estate under
the 1989 ODMA was required to commence a quiet title action seeking a decree that
the dormant mineral interest was deemed abandoned. Id. at ¶ 28.
       {¶20} The 2006 ODMA provides that a dormant mineral interest “shall be
deemed abandoned and vested in the owner of the surface of the lands subject to
the interest if the requirements established in division (E) of this section are satisfied.”
Id. at ¶ 29; R.C. 5301.56(B). The Court went on to hold:

               Dormant mineral interests did not automatically pass by
       operation of law to the surface owner pursuant to the 1989 law. Thus,
       as of June 30, 2006, any surface holder seeking to claim dormant
       mineral rights and merge them with the surface estate is required to
       follow the statutory notice and recording procedures enacted in 2006 by
       H.B. 288. These procedures govern the manner by which mineral rights
       are deemed abandoned and vested in the surface holder and apply
       equally to claims that the mineral interests were abandoned prior to
       June 30, 2006.

Id. at ¶ 31.
       {¶21} The Ohio Supreme Court reiterated its holding stating “the 2006 version
of the Dormant Mineral Act applies to all claims asserted after 2006 alleging that the
rights to oil, gas, and other minerals automatically vested in the owner of the surface
estate prior to the 2006 amendments.” Walker v. Shondrick-Nau, __ Ohio St.3d __,
2016-Ohio-5793, __ N.E.3d __, ¶ 16, citing Corban at ¶ 2.
       {¶22} In this case, the Christies filed the instant lawsuit in 2013, long after the
2006 ODMA was enacted.
       {¶23} Pursuant to Corban, the trial court should not have applied the 1989
ODMA in this case. Per Corban, the 1989 ODMA was not self-executing.
                                                                             -5-


       {¶24} Nonetheless, the trial court reached the correct judgment in this case.
The court granted judgment in favor of the Haselberger defendants and against the
Christies. Without the application of 1989 ODMA, this would be the same result. In
other words, the only way the Christies could prevail is if the 1989 ODMA was self-
executing and no savings event under the 1989 ODMA prevented the abandonment
of the oil and gas rights. Corban made clear that the 1989 ODMA does not apply to
this case. Therefore, the Christies could not prevail on their claims.
       {¶25} The Haselberger defendants argued in the trial court that the 2006
ODMA applied to this case. Thus, they preserved their claim under the 2006 ODMA.
       {¶26} A reviewing court may not reverse a correct judgment merely because
erroneous reasons were assigned as the basis for the judgment. Joyce v. Gen.
Motors Corp., 49 Ohio St.3d 93, 96, 551 N.E.2d 172 (1990). Stated another way, “a
reviewing court may affirm the trial court's judgment for reasons that are different
from those used by the trial court.” DeLost v. Ohio Edison Co., 7th Dist. No. 10 MA
162, 2012-Ohio-4561, ¶ 15, citing Cordray v. Internatl. Prep. School, 128 Ohio St.3d
50, 2010-Ohio-6136, 941 N.E.2d 1170, ¶ 31.
       {¶27} Such is the case here. We must affirm the trial court’s judgment, but for
reasons other than those used by the trial court. The 2006 ODMA applies to this
case, not the 1989 ODMA. The Christies did not take the necessary steps under the
2006 ODMA to attempt to have the oil and gas interest declared abandoned and
vested in them.        Therefore, summary judgment in favor of the Haselberger
defendants is proper.
       {¶28} Accordingly, the Christies’ sole assignment of error is without merit and
is hereby overruled.
       {¶29} The Haselberger defendants raise five assignments of error that assert
various other reasons for affirming the trial court’s judgment.
       {¶30} The Haselberger defendants’ assignments of error state:

              THE COURT BELOW ERRED IN HOLDING THAT THE 1989
       OHIO DORMANT MINERAL ACT HAD A “ROLLING 20 YEAR”
                                                                          -6-


      LOOKBACK PERIOD AND NOT A FIXED 20 YEAR LOOK BACK
      PERIOD.
             THE COURT BELOW ERRED IN HOLDING THAT THE 1989
      OHIO DORMANT MINERAL ACT WAS NOT SUPERCEDED [sic] BY
      THE 2006 OHIO DORMANT MINERAL ACT AND ANY ACTIONS
      FILED AFTER MARCH 30, 2006 WERE CONTROLLED BY THE 2006
      DORMANT MINERAL ACT.
             THE COURT BELOW ERRED IN HOLDING THAT THE 1989
      OHIO DORMANT MINERAL ACT HAD AN AUTOMATIC FORFEITURE
      PROVISION.
             THE COURT ERRED BELOW IN NOT CONSIDERING ALL
      EIGHTEEN        (18)   TITLE    TRANSACTIONS     AS    VALID     TITLE
      TRANSACTIONS           AS      ALLEGED    BY    APPELLEES/CROSS-
      APPELLANTS AND BY LIMITING THE TIME PERIOD FOR SAID
      TITLE TRANSACTIONS TO THE TIME PERIOD OF 1986 TO 2006.
             THE COURT BELOW ERRED IN NOT FINDING THE 1989
      OHIO DORMANT MINERAL ACT UNCONSTITUTIONAL.

      {¶31} Based on the resolution of the Christies’ assignment of error, the
Haselberger defendants’ five assignments of error are rendered moot.
      {¶32} For the reasons stated above, the trial court’s judgment is hereby
affirmed.
Waite, J., concurs.

DeGenaro, J., concurs.